t c summary opinion united_states tax_court robert fedewa petitioner v commissioner of internal revenue respondent docket no 14639-99s filed date lawrence p schweitzer for petitioner kimberly j webb for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated - subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency respondent determined that petitioner is liable for deficiencies in federal income taxes for the tax years and in the amounts of dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties under sec_6662 for the tax years and in the amounts of dollar_figure and dollar_figure respectively after concessions made by petitioner ’ the issues for decision are whether petitioner is entitled to deduct on his federal_income_tax return his pro_rata share of partnership loss attributable to a bad_debt and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the tax years and some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in dewitt michigan petitioner concedes all adjustments to income in the notice_of_deficiency except the disallowed partnership loss deduction of dollar_figure and accuracy-related_penalties which are the issues before us there appears to be a mathematical error in the partnership loss deduction amount the correct amount should be dollar_figure background in petitioner and his brother james fedewa and cousin bernard fedewa formed a partnership known as bbj investments bbj bbj is a michigan partnership in the business of acquiring and operating residential real_estate initially the partnership was owned equally by the three partners on date james fedewa relinquished his one-third interest in bbj to petitioner since petitioner has held a two-thirds interest in bbj petitioner was also either a shareholder or partner in fedewa enterprises fedewa builders fedewa realty world and construction redi-mix collectively the related entities the related entities were involved in the development and construction of residential and commercial properties through the 1980s in bbj purchased land to build a 50-unit apartment complex known as north scott villa in order to complete the north scott villa project bernard e fedewa james r and mary ann fedewa and robert e and julia i fedewa as the borrower secured a dollar_figure loan bearing 5-percent interest fmha loan from the department of agriculture farmers home administration fmha in pursuant to the loan agreement the borrower was required to provide annual budgets annual operating plans and maintain books_and_records relating to the housing project’s financial affairs causing such books_and_records to be audited at the end of each fiscal_year the borrower was also required to maintain various reserve or escrow accounts collectively reserve accounts so long as the loan obligation remained unsatisfied in the event the borrower failed to comply with the terms of the loan agreement the government could declare the entire amount of the loan obligation immediately due and payable and enforce all other available remedies the government also had an option to waive any provision of the loan agreement on date james fedewa on behalf of fedewa builders inc executed a promissory note for dollar_figure to bbj promissory note the promissory note bearing percent interest did not state a due_date fedewa builders and fedewa enterprises ceased business operations in in touche ross co bbj’s certified public accountants conducted an audit of bbj’s books_and_records on its books_and_records appeared an asset account of dollar_figure for notes receivable due from two related entities despite the related_party transaction touche ross co gave bbj a clean financial opinion however beginning in and through bbj failed to obtain clean financial opinions and received we note that the photocopy of the promissory note is illegible and testimony by petitioner’s sole witness michael a comito did not provide such information it is unclear which two related entities generated the notes receivable referenced in the touche ross co audit disclaimer opinions fmha raised concerns about bbj’s failure to maintain the reserve accounts required under the fmha loan agreement fmha refused to waive bbj’s noncompliance under the loan agreement in fmha began foreclosure proceedings against bbj for its failure to maintain adequate reserve accounts in yeo and yeo p c certified public accountants audited the north scott villa apartments project for years and yeo and yeo provided a disclaimed opinion based on the following as discussed in note to the financial statements north scott villa apartments is in violation of certain covenants of its loan agreements with the united_states department of agriculture farmers home administration the lender has the option to demand immediate payment of the mortgage note on date the owners of north scott villa apartments were notified by the untied sic states department of agriculture farmers home administration of the acceleration of the mortgage note and immediate payment of the mortgage note the financial statements do not include any adjustment relating to the recoverability and classification of recorded assets and liability amounts that might be necessary should north scott villa apartments be unable to continue in existence petitioner timely filed his federal_income_tax return wherein he reported dollar_figure reflecting his pro_rata share of partnership loss attributable to a business_bad_debt petitioner claims that the bad_debt deduction is attributable to uncollected accounts_receivable due from the following entities fedewa enterprises dollar_figure fedewa realty world construction redi-mix big_number fedewa builders big_number fcc total dollar_figure petitioner’s pro_rata share of the accounts_receivable is dollar_figure based upon his two-thirds interest in bbj x dollar_figure dollar_figure the following is a schedule of bbj’s notes receivable ledger from through year notes receivable principal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure no payments of interest or principal were received after petitioner could not explain the origin of the initial dollar_figure note receivable in the note receivable is reflected in the year-end amount listed above besides the note receivable there is no documentation memorializing any additions to principal or income and or principal paid moreover the record does not provide a description of the surrounding circumstances or the purpose for the increases in the notes receivable account - in the notice_of_deficiency respondent disallowed for taxable_year petitioner’s partnership loss deduction of dollar_figure attributable to his pro_rata share of a business_bad_debt respondent also determined for taxable years and accuracy-related_penalties on the business_bad_debt and other issues petitioner has conceded discussion sec_166 generally allows a deduction for bona_fide debts that become wholly or partially worthless within the taxable_year a business_bad_debt is fully deductible from ordinary_income sec_166 a bona_fide debt arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs whether the parties actually intended the transactions to be loans depends on whether the advances were made with a reasonable expectation belief and intention that they would be repaid goldstein v commissioner tcmemo_1980_273 the objective indicia of a bona_fide debt includes whether a note or other evidence_of_indebtedness existed and whether interest was charged 18_tc_780 affd 205_f2d_353 2d cir we also consider the existence of security or collateral the demand for repayment or see supra note l - - a fixed schedule for repayment records that may reflect the transaction as a loan and the borrower’s solvency at the time of the loan id pincite the key factor is whether the parties actually intended and regarded the transaction as a loan 12_tc_1158 affd per curiam 192_f2d_391 2d cir respondent contends that petitioner failed to substantiate the amount of the purported business_bad_debt and to demonstrate that such debt was bona_fide petitioner asserts that the notes receivable were substantiated by the promissory note the touche ross co audit report and the yeo and yeo audit report we disagree at trial petitioner produced the dollar_figure promissory note signed by james fedewa on date although the promissory note bore interest of percent the note did not provide a discernable due_date thus we find the enforcement or demand of repayment on this note highly suspect furthermore petitioner failed to provide any credible_evidence to establish the origin of the dollar_figure note receivable in to which principal the promissory note added or the subsequent increases from through although the origin of the notes receivable is unclear petitioner does not dispute that the purported debt in issue arose from related_party transactions the record is devoid of any helpful information as to the --- - creation purpose or payment on the notes receivable principal balance from through we also find petitioner’s reliance on the audit reports of touche ross co and yeo and yeo misplaced these reports cover a span of over a decade and clearly state that the auditors relied on information provided by and exclusively in the control of the owners there is no information in the auditing firm’s reports that they made an independent verification of the notes receivable account likewise fmha’s recognition of the notes receivable debt is inapposite to the primary issue of substantiation the fmha loan is not the subject of the bad_debt for which petitioner is claiming a partnership loss deduction in this case pursuant to the loan agreement the borrower must maintain certain reserve accounts while the loan obligation remained outstanding according to fmha petitioner and the other borrowers failed to maintain these accounts although fmha began foreclosure proceedings for the failure to maintain adequate reserve accounts fmha did not attempt collection on the notes receivable fmha was not a party to any of the transactions that gave rise to the underlying debt in issue fmha’s interest focused on the funding of the reserve accounts from whatever source based upon the above we find that the balance in the notes -- - receivable accounts was not verified and further does not constitute a bona_fide debt accordingly petitioner is not entitled to the partnership loss deduction during the years in issue respondent is sustained on this issue accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 on the basis of the record we find that petitioner has failed to demonstrate that he was not negligent and did not disregard rules or regulations we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for each year in issue we have considered all arguments by the parties and to the extent not discussed above conclude that they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
